                       Case
AO 199A (Rev. 12/11- EDCA      1:20-mj-00094-SAB
                          [Fresno])                              Document
                                    Order Setting Conditions of Release     6 Filed 09/02/20 Page 1 Page
                                                                                                    of 31 of           3     Pages



                                  UNITED STATES DISTRICT COURT
                                                                for the
                                            Eastern District of California                               FILED
                                                                                                        Sep 02, 2020
                                                                                                     CLERK, U.S. DISTRICT COURT
UNITED STATES OF AMERICA,                                                                          EASTERN DISTRICT OF CALIFORNIA
                                                                 )
                           v.                                    )
                                                                 )             Case No.       1:20-mj-00094-SAB
IVAN SIGMOND,                                                    )


                                   ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:        U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California
                                                                                      Place
      U.S. MAGISTRATE JUDGE ERICA P. GROSJEAN in Courtroom 10 (unless another courtroom is designated)

      on                                       SEPTEMBER 14, 2020 at 2:00 PM
                                                                     Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.


(Copies to:     Defendant (through Pretrial)           PRETRIAL SERVICES              US ATTORNEY           US MARSHAL)
Case 1:20-mj-00094-SAB Document 6 Filed 09/02/20 Page 2 of 3
           Case 1:20-mj-00094-SAB Document 6 Filed 09/02/20 Page 3 of3 3   3


               IVAN SIGMOND




X



    9/2/2020

                                   BARBARA A. McAULIFFE, U.S. MAGISTRATE JUDGE
